 


109 HR 3808 IH: Prohibiting Reprehensible Increases in Costs of Essentials (PRICE) Act of 2005
U.S. House of Representatives
2005-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3808 
IN THE HOUSE OF REPRESENTATIVES 
 
September 15, 2005 
Mr. Ney introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 18, United States Code, to provide criminal penalties for price gouging during times of disaster. 
 
 
1.Short titleThis Act may be cited as the Prohibiting Reprehensible Increases in Costs of Essentials (PRICE) Act of 2005. 
2.Price gouging 
(a)Title 18 amendmentChapter 89 of title 18, United States Code, is amended by adding at the end the following: 
 
1822.Price gouging during times of disaster 
(a)Whoever engages in price gouging in a time and place of disaster shall be fined as provided in subsection (b) or imprisoned one year, or both. 
(b)The fine for an offense under this section shall be computed as follows: 
(1)Except as provided in paragraph (2), multiply the amount of the profit made through the offense by the number of days that the price gouging has occurred. 
(2) If the gross disparity in prices is 50 percent or more, multiply by 2 the amount calculated in paragraph (1).  
(c)It is a defense to a prosecution for a violation of this section that the increase in the amount charged is attributable to additional costs incurred in connection with the rental or sale of the commodity or rental or lease of any dwelling unit or self-storage facility, or national or international market trends 
(d)As used in this section: 
(1)The term price gouging means charging a grossly disproportionate price; 
(2)The term time and place of disaster means a time during which and a place with respect to which the chief executive of a State with respect to a State, or the President with respect to the United States, has declared a disaster to have taken place. 
(3)The term grossly disproportionate with respect to a price, means there is a gross disparity between the price of the commodity or rental or lease of any dwelling unit or self-storage facility that is the subject of the offer or transaction and the average price at which that commodity or dwelling unit or self-storage facility was rented, leased, sold, or offered for rent or sale in the usual course of business during the 30 days immediately prior to the declaration of a state of emergency. 
(4)The term commodity means any good, service, material, merchandise, supply, equipment, resource, or any article of commerce, and includes gasoline, food, water, ice chemicals, and lumber. 
(5)The term gross disparity means a 25 percent increase..  
 
